 1   Martin K. Deniston, Esq. (SBN 106737)
        Martin.deniston@wilsonelser.com                               JS-6
 2   Benjamin A. Davis, Esq. (SBN 255375)
        Ben.davis@wilsonelser.com
 3   WILSON, ELSER, MOSKOWITZ,
       EDELMAN & DICKER LLP
 4   555 South Flower Street, Suite 2900
     Los Angeles, California 90071
 5   Telephone:(213) 443-5100
     Facsimile: (213) 443-5101
 6
     Attorneys for Defendant,
 7   AMAZON.COM SERVICES, INC.
 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   BOBBY WATKINS,                           Case No: 5:19-CV-02091-JWH-SHKx
13
                    Plaintiff,                ORDER RE: STIPULATION FOR
14                                            DISMISSAL WITH PREJUDICE
             v.
15
     AMAZON.COM, INC., and DOES 1
16   to 25, inclusive
17

18                  Defendants.
19

20

21

22

23

24

25

26

27

28

                                             1
                     ORDER RE: STIPULATION FOR DISMISSAL WITH PREJUDICE
     253325237v.1
 1           The parties’ Stipulation for Dismissal with Prejudice, filed pursuant to
 2   Federal Rule of Civil Procedure 41(a)(2), is accepted and approved. This action is
 3   hereby DISMISSED with prejudice, with each party to bear its own attorneys’
 4   fees and costs.
 5           IT IS SO ORDERED.
 6

 7   Dated: April 28, 2021
                                             HON. JOHN W. HOLCOMB
 8                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                    ORDER RE: STIPULATION FOR DISMISSAL WITH PREJUDICE
     253325237v.1
 1                      Bobby Watkins v. Amazon.com Services, Inc.
 2
                        USDC Case No. 5:19-CV-02091-JWH-SHK
                            Wilson Elser File No. 22081.00003
 3

 4                            CERTIFICATE OF SERVICE

 5   United States District Court, Central District of California
 6
            At the time of service, I was over 18 years of age and not a party to the
 7   action. My business address is 555 South Flower Street, Suite 2900, Los Angeles,
 8   California, 90071. I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
 9

10
           On April 28, 2021, I served the following document(s): [PROPOSED]
     ORDER RE: STIPULATION FOR DISMISSAL WITH PREJUDICE on the
11
     following persons at the following address(es):

12    Matthew Taylor, Esq.                      Attorneys for Plaintiff,
      VAZIRI LAW GROUP, APC                     BOBBY WATKINS
13
      5757 Wilshire Boulevard, Suite 670
14    Los Angeles, California 90036
      Tel: 310-777-7540
15
      Fax: 310-777-0373
16    Email: mtaylor@vazirilaw.com
17
             The documents were served by the following means:
18

19
     [X]  [BY COURT’S CM/ECF SYSTEM] Pursuant to Local Rule, I
          electronically filed the documents with the Clerk of the Court using the
20        CM/ECF system, which sent notification of that filing to the persons listed
21
          above.
     []    [BY ELECTRONIC TRANSMISSION] Based on a court order or an
22        agreement of the parties to accept service by e-mail or electronic
23
          transmission, I caused the documents to be electronically served on each of
          the designated counsel to the email address(es): mtteam@vazirilaw.com
24        I declare under penalty of perjury under the laws of the United States of
25
     America and the State of California that the foregoing is true and correct.

26           Executed on April 28, 2021, at Los Angeles, California.
27

28
                                                  Griselda Greer


     253325237v.1
